Citation Nr: 9927060	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  94-24 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

Entitlement to an increased evaluation for a psychiatric 
disability, currently rated as 30 percent disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1961 to May 1965.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1993 RO rating decisions that increased the evaluation 
for depressive reaction with anxiety (the veteran's only 
service-connected disability) from 10 to 30 percent and 
denied a total rating for compensation purposes based on 
individual unemployability.  In June 1996 and March 1998, the 
Board remanded the case to the RO for additional development.  
The file was returned to the Board in 1999.


FINDINGS OF FACT

1.  The veteran's psychiatric disability is manifested 
primarily by anxiety, depression, occasional passive suicidal 
ideation, restlessness, easy fatigability, occasional 
problems with concentration, irritability, muscle tension, 
and sleep disturbance that produce no more than definite 
social and industrial impairment. 

2.  Flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood or 
other psychiatric symptoms that produce occupational and 
social impairment with reduced reliability and productivity 
or considerable social and industrial impairment are not 
found.

3.  Service connection is in effect for a psychiatric 
disability, rated 30 percent; service connection has not been 
granted for any other disability.

4.  The veteran last worked in 1989; he has work experience 
as a production and scheduling supervisor, and as a 
supervisor in inventory control; he has a college education; 
and he has studied air conditioning and refrigeration at a 
technical school.

5.  His service-connected disability does not prevent him 
from engaging in substantially gainful employment compatible 
with his education and work experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
dysthymia and generalized anxiety disorder are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 
9400, effective prior to November 7, 1996, 4.130, Code 9400, 
effective as of November 7, 1996.

2.  The criteria for a total disability evaluation by reason 
of individual unemployability due to a service-connected 
disability are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from October 1961 to May 1965.

Service medical records show that the veteran was treated for 
psychiatric problems.

A September 1967 RO rating decision granted service 
connection for depressive reaction and assigned a 10 percent 
rating for this condition, effective from April 1967.  The 
10 percent rating remained unchanged until a 1993 RO rating 
decision increased it to 30 percent, effective from May 1990.  
The service-connected psychiatric disability is currently 
classified as depressive reaction with anxiety.

VA and private medical reports, including medical reports 
received with documents from the Social Security 
Administration (SSA) in the 1990's, show that the veteran was 
treated and evaluated for psychiatric problems in the 1990's.  
The more salient medical reports are discussed in the 
following paragraphs.

VA medical reports of the veteran's treatment from 1990 to 
1996 show that he was seen primarily for depression and 
anxiety.

A private medical report shows that the veteran underwent a 
psychiatric examination for the SSA in August 1992.  The 
report of this examination notes that the veteran finished 
college and had a Bachelor of Business degree and that he 
studied air conditioning and refrigeration at a technical 
school.  It was noted that he was fired from his job in 1989 
because of inability to concentrate and had not worked since 
then.  His affect was flat.  He did appear depressed.  He was 
guarded.  He was able to subtract serial 7's with ease and 
had a good fund of general knowledge.  He felt that others 
may be watching him or talking about him.  He admitted to 
having suicidal ideation and playing Russian roulette, but 
not lately.  He reported panic attacks, depression, and being 
separated from his current wife.  The examiner considered the 
veteran severely depressed and concluded that he would have 
difficulty in the work place.  The Axis I diagnoses were 
dysthymia, panic disorder with agoraphobia, and obsessive 
compulsive disorder.  The Axis II diagnosis was schizoid 
personality disorder.

A document from the SSA dated in September 1992 shows that 
the veteran was awarded disability benefits beginning in 
1992.

The veteran underwent a VA psychiatric examination in January 
1993.  He reported being separated from his second wife and 
living with his sister.  It was noted that he was then on 
Prozac, Xanax, and Inderal for panic and phobias.  He 
reported last working in 1989.  He reported depression and 
difficulty with concentration.  The Axis I diagnosis was 
dysthymia with anxiety.  The Axis II diagnosis was obsessive 
compulsive traits.

On an application for increased compensation based on 
unemployability dated in September 1993, the veteran reported 
that he last worked full time in April 1989.  He reported 
work experience as a supervisor in production and scheduling.

A private medical report of the veteran's treatment in 
October 1993 shows an Axis I diagnosis of major depression 
disorder.  An Axis II diagnosis of borderline personality was 
also shown.

A VA summary of the veteran's hospitalization in June 1994 
shows that he was admitted by his physician because of 
anxiety and depression, and anger towards his ex-wife who had 
called the Internal Revenue Service (IRS) to tell them the 
veteran had underpaid his taxes, and the subsequent freezing 
of some of his assets.  The diagnoses were dysthymia, and 
adjustment disorder with anxiety/depression.

The veteran underwent a VA psychiatric examination in 
November 1966.  It was noted that he had been divorced for 3 
years and that he had 2 stepchildren who lived with their 
mother since the divorce.  He reportedly lived alone.  It was 
noted that he had a college degree in business 
administration, that he worked as a production and inventory 
control supervisor in a plant that made valves until the 
plant closed and his wife did not want to move, and that he 
quit working.  On examination there was no psychomotor 
slowing or agitation.  Speech was normal in rate, tone, and 
volume, and he had no loosening of associations, flight of 
ideas, tangentiality or circumstantiality.  His mood was 
depressed.  His affect was mildly constricted.  He denied 
auditory, visual, olfactory, tactile or gustatory 
hallucination, but stated that he had heard a dog barking 
when one was not there a few months ago and heard the air 
conditioning sounding like an orchestra one or two times in 
the past.  He denied current suicidal or homicidal thoughts.  
There was no delusional thinking and no current evidence of a 
formal thought disorder.  He was awake, alert, and oriented 
times four.  His immediate, recent, and remote recall was 
intact.  Attention and concentration were within normal 
limits.  His abstracting ability was intact.  His insight and 
judgment were adequate.  There were no significant cognitive 
deficits.  Malingering could not be ruled out.  He gave a 
history of alcohol and drug (marijuana and diet pills) use.  
The Axis I diagnosis was history of alcohol abuse.  His 
current GAF (Global Assessment of Functioning) was 85, and 80 
in the past year.  The examiner concluded that the veteran 
gave very contradictory symptoms that did not come together 
as a psychiatric diagnosis.  It was noted that the veteran 
had given a history of panic attacks and problems sleeping 
that could be related to the use of medication.  The examiner 
also noted examples of the over reporting of symptoms.

The veteran underwent VA psychological testing in December 
1996.  The Axis I diagnosis was PTSD (post-traumatic stress 
disorder).  A current GAF of 55 was noted with a high GAF of 
60 in the past year.

The veteran underwent a VA psychiatric examination in May 
1997.  He gave a history of long-term dysthymia with an 
overlying panic disorder more recently.  He described very 
poor intersocial relationships and stated that the only 
person that he had anything to do with was "my dog".  A 
history of 3 marriages and divorces were noted.  He stated 
that he last worked in 1989 because he could not cope and 
quit.  He was alert and oriented to time, person, place, and 
situation.  His mood was depressed.  His affect was 
restricted.  His immediate, recent, and remote memory were 
all intact.  His concentration was good.  He showed some mild 
psychomotor retardation.  His thought process was logical, 
coherent, and goal directed.  There was no looseness of 
association, circumstantiality, tangentiality or flight of 
ideas.  He reported auditory hallucinations.  Moderate 
paranoia and suspiciousness were present.  He denied suicidal 
or homicidal ideations, but gave a history of playing Russian 
roulette on 3 occasions and of suicidal ideations in the past 
without plan or intent.  The Axis I diagnoses were dysthymic 
disorder, early onset; and panic disorder without 
agoraphobia.  The GAF was 65, and a GAF of 70 in the past 
year was noted.

A VA letter dated in July 1997 notes that the veteran had 
been a patient at a VA medical facility since 1990.  It was 
noted that he had panic disorder with agoraphobia, delusional 
disorder, and depressive disorder.  It was noted that he was 
having financial difficulties as a result of these disorders, 
an unfair divorce settlement, an unfair IRS decision, and 
additional factors.  

An addendum to the May 1997 VA psychiatric examination was 
prepared in August 1997 by the examiner who conducted the 
examination.  It was noted that the veteran's claims folder 
was reviewed, and the examiner concluded that the veteran had 
dysthymia and panic attacks without agoraphobia. It was noted 
that these conditions made social relationships harder and 
would decrease initiative and reliability and efficiency.  
These factors would not rule out the veteran's ability to 
work.  It was noted that the veteran could have continued to 
work when his former employer relocated, but chose not to.  
The veteran's GAF indicated mild symptoms, but it was felt 
that he generally could function pretty well and have 
meaningful interpersonal relationships if he chose to do so.  

The veteran underwent a VA psychiatric examination in May 
1998 pursuant to a Board remand of the case to the RO in 
March 1998 in order to determine the severity of the 
psychiatric disability and to obtain a current GAF based on a 
review of all the evidence in the claims folder.  It was 
noted that it was difficult to get exact symptoms from the 
veteran as he seemed to basically focus on the fact that he 
was extremely anxious and depressed.  His speech was normal 
in rate and volume, coherent, logical, and goal directed.  He 
seemed to ramble from time to time, but he was easily 
redirected.  His mood was depressed and anxious.  His affect 
was anxious.  He did not appear to be having any form of 
panic attack during the interview.  Thought processes were 
logical and goal directed.  There was no evidence of any 
auditory or visual hallucinations.  There was no evidence of 
paranoia or any delusional thoughts.  There were passive 
suicidal ideations, but no active suicidal ideation.  He 
claimed he would never commit suicide because it was against 
his religious ideation.  There was no current homicidal 
ideation.  Cognitively, he was alert and oriented to person, 
place, time, and situation.   His memory, both recent and 
remote, was intact.  His concentration was fair.  His insight 
was fair, and his judgment was fair.  The Axis I diagnoses 
were dysthymia and generalized anxiety disorder, and alcohol 
dependence in remission.  An Axis II diagnosis was not found.  
A current GAF of 60 was reported with a GAF of 60 in the last 
year.  The examiner noted that a GAF of 60 was based on 
moderate symptoms that rendered the veteran unable to 
function in a social and occupational setting.  It was noted 
that he did not meet the diagnostic criteria for major 
depression at the time of the examination and that he did not 
seem to have clear cut panic attacks as his symptoms were 
more related to generalized anxiety disorder where he seemed 
to have restlessness, easy fatigability, problems with 
concentration, irritability, muscle tension, and sleep 
disturbance.  His symptoms could also be related to 
underlying dysthymia.  It was noted that he did not meet the 
criteria for a diagnosis of PTSD.

An addendum to the May 1998 VA psychiatric examination was 
prepared in July 1998 by the examiner who conducted the 
examination.  It was noted that the veteran's claims folder 
was reviewed on this occasion.  It was noted that the veteran 
did not seem to meet the criteria for panic disorder as the 
evidence did not reveal the presence of concrete panic 
attacks.  The examiner did find that the evidence revealed 
episodes of anxiety and worry that were associated with 
several symptoms.  The Axis I disorders were dysthymia and 
generalized anxiety disorder.  The GAF was 60, currently and 
in the past year.


B.  Legal Analysis

The veteran's claims for an increased evaluation for his 
psychiatric disability and for a total rating for 
compensation purposes based on individual unemployability are 
well grounded, meaning they are plausible.  The Board finds 
that all relevant evidence has been obtained with regard to 
these claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The evidence indicates that the veteran's psychiatric 
problems have been variously classified, primarily as 
dysthymia and generalized anxiety disorder.  Regardless of 
the classification, the veteran is only entitled to one 
evaluation for his psychiatric symptoms.  The Board will 
evaluate the psychiatric symptoms as generalized anxiety 
disorder under diagnostic code 9400 and consider all of the 
psychiatric symptoms as a manifestation of this disorder.

A 30 percent evaluation is warranted for generalized anxiety 
disorder when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9400, effective prior to Nov. 7, 1996.

The regulations for evaluation of mental disorder were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other psychiatric rating terms were "quantitative" in 
character, and invited the Board to "construe" the term 
"definite" in a manner that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1)(West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c) (West 1991). 

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9400, effective 
November 7, 1996, generalized anxiety disorder will be rated 
as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The evidence indicates that the veteran has not worked since 
1989, but the veteran has given contradictory reasons for his 
unemployment.  He has said he quit because he could not cope 
due to the symptoms of his service-connected psychiatric 
disability, but on other occasions he indicated he quit 
because he did not want to relocate when his former employer 
moved to another city.  The report of the veteran's VA 
psychiatric examination in November 1996 indicates that he 
may be over reporting symptoms.  Regardless of the veteran's 
reason for quitting work, the GAF scores assigned by various 
examiners range from 55 to 85.  These scores do not indicate 
that the veteran's psychiatric symptoms produce total 
industrial impairment or that he is unemployable due to 
psychiatric symptoms alone under the criteria of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Third Edition or Fourth Edition, that 
is used by VA to evaluate the severity of a psychiatric 
disability.  38 C.F.R. §§  4.125, effective prior to November 
7, 1996, and 4.125(a), effective as of November 7, 1996.

Some of the evidence indicates that the veteran has panic 
attacks, but the examiner who saw the veteran in May 1998 and 
reviewed the veteran's claims folder in July 1998 concluded 
that he had symptoms, such as restlessness, easy 
fatigability, problems with concentration, irritability, 
muscle tension, and sleep disturbance that seemed to be more 
related to anxiety.  The examiner concluded that the evidence 
did not indicate that the veteran had concrete panic attacks.  
Under the circumstances, the Board finds that these symptoms 
indicate anxiety.

Some of the evidence shows that the veteran has suicidal 
ideations and a history of playing Russian roulette, but the 
findings in the reports of his VA psychiatric examinations of 
May 1997 and May 1998 do not indicate more than passive 
suicidal ideation.  The reports of these examinations 
indicate the presence of depression, anxiety, and other 
symptoms that produce no more than mild or moderate social 
and industrial impairment.  The addendum to the report of the 
veteran's VA medical examination of May 1997 notes that the 
veteran could generally function pretty well and have 
meaningful interpersonal relationships if he wanted to.

As noted above, the reports of the veteran's psychiatric 
evaluations show GAF scores ranging from 55 to 85 with the 
lowest score of 55 found on psychological evaluation.  None 
of the psychiatrists who examined the veteran assigned a 
score lower than 60, and the psychiatrist who saw the veteran 
in May 1998 pursuant to a remand of the case to the RO for 
such an examination in order to determine the severity of the 
veteran's psychiatric disability, assigned a score of 60, 
indicative of moderate social and industrial functioning 
impairment.  This score when considered with all the evidence 
of record does not indicate the presence of psychiatric 
symptoms that support the assignment of a 50 percent rating 
for the veteran's psychiatric disability under diagnostic 
code 9400, effective prior to or as of November 7, 1996.

After consideration of all the evidence, the Board finds that 
the veteran's psychiatric disability is manifested primarily 
by anxiety, depression, occasional passive suicidal ideation, 
restlessness, easy fatigability, occasional problems with 
concentration, irritability, muscle tension, and sleep 
disturbance that produce no more than definite social and 
industrial impairment.  The Board does not find symptoms, 
such as flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships; or other psychiatric symptoms that 
produce occupational and social impairment with reduced 
reliability and productivity or considerable social and 
industrial impairment.  

In view of the above, the Board finds that the current 
30 percent rating for the veteran's psychiatric disability 
best represents his disability picture and that the 
preponderance of it is against the claim for a higher rating.  
Therefore, this claim is denied.

With regard to the claim for a total rating for compensation 
purposes based on individual unemployability, a total 
disability rating (100 percent) for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation without regard to 
advancing age as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combine 
rating to 70 percent or more.  This includes consideration of 
such factors as the extent of the service-connected 
disabilities, and employment and educational background.  
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1997).

The evidence shows that the veteran's only service-connected 
disability is a psychiatric disorder, rated 30 percent as 
discussed above.  This one rating does not make him eligible 
for a total compensation rating based on individual 
unemployability.  Nor does the evidence indicate that the 
service-connected disability prevents the veteran from 
obtaining or maintaining gainful employment.  

The record shows that he has a college degree in business 
administration and work experience as a supervisor in 
production and scheduling, and in inventory control.  While 
he has not worked since 1989, the medical evidence does not 
indicate that his psychiatric disability produces total 
social impairment.  The evidence indicates that he should be 
able to engage in administrative work compatible with his 
education and work experience, if he chose to do so.

The evidence shows that the veteran was awarded disability 
benefits from the SSA, and this factor is pertinent to his 
claim for a total VA rating for compensation purposes based 
on individual unemployability.  However, the decision of the 
SSA is not controlling on VA.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

The preponderance of the evidence establishes that the 
veteran's service-connected disability is not of a nature and 
severity, bearing in mind his occupational and educational 
background, to prevent gainful employment in the areas of his 
work experience.  He is not individually unemployable by 
reason of the service-connected psychiatric disability alone, 
and the claim for a total rating for compensation is denied.

Since the preponderance of the evidence is against the claims 
for an increased evaluation for the psychiatric disability 
and a total rating for compensation purposes based on 
individual unemployability, the benefit of the doubt doctrine 
is not for application with regard to these claims.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

An increased evaluation for a psychiatric disability is 
denied.

A total rating for compensation purposes based on individual 
unemployability is denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals



 

